Citation Nr: 1608516	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  10-40 809	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease, L5-S1 status post L5-S1 fusion (lumbar spine disability).

2.  Entitlement to an increased rating for varicose veins, left leg.

3.  Entitlement to an increased rating for hypertension.

4.  Entitlement to an increased rating for hemorrhoids.

5.  Entitlement to an increased rating for hypesthesia, radiculopathy, left leg.

6.  Entitlement to an increased rating for scars, left lower leg.

7.  Entitlement to an increased rating for migraine headaches.

8.  Entitlement to an increased rating for sinusitis.

9.  Entitlement to an increased rating for major depressive disorder (MDD).
10.  Entitlement to an increased rating for scar, left abdominal paramedian.

11.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to June 22, 2015.

12.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel


INTRODUCTION

The Veteran had active duty from November 1977 to November 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2009, April 2010, July 2010, and June 2013rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona,.

The Veteran was scheduled for a videoconference hearing on November 2015.  In a November 2015 statement the Veteran requested to withdraw his hearing request.  Accordingly, the Board finds that the Veteran has withdrawn his hearing request.  38 C.F.R. § 20.704 (e) (2015).




FINDING OF FACT

In November 16, 2015 and February 17, 2016 statements, the Veteran and his representative requested to withdraw the Veteran's pending appeals. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of entitlement to an increased rating for a lumbar spine disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of the claim of entitlement to an increased rating for varicose veins, left leg, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

3.  The criteria for withdrawal of the claim of entitlement to an increased rating for hypertension have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

4.  The criteria for withdrawal of the claim of entitlement to an increased rating for hemorrhoids have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

5.  The criteria for withdrawal of the claim of entitlement to an increased rating for hypesthesia, radiculopathy, left leg, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

6.  The criteria for withdrawal of the claim of entitlement to an increased rating for scars, left lower leg, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

7.  The criteria for withdrawal of the claim of entitlement to an increased rating for migraine headaches have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

8.  The criteria for withdrawal of the claim of entitlement to an increased rating for sinusitis have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

9.  The criteria for withdrawal of the claim of entitlement to an increased rating for MDD have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

10.  The criteria for withdrawal of the claim of entitlement to an increased rating for scar, left abdominal paramedian, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

11.  The criteria for withdrawal of the claim of entitlement to a TDIU have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

12.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Withdrawn Appeal 

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).

In a November 16, 2015 and February 17, 2016 statements, prior to the promulgation of a decision by the Board, the Veteran and his representative indicated that the Veteran was satisfied with his currently assigned ratings and that he wished to withdraw his pending appeals.  As such, there remain no allegations of error of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the claims and they are dismissed.
ORDER

The withdrawn claim of entitlement to an increased rating for a lumbar spine disability is dismissed.

The withdrawn claim of entitlement to an increased rating for varicose veins, left leg, is dismissed.

The withdrawn claim of entitlement to an increased rating for hypertension is dismissed.

The withdrawn claim of entitlement to an increased rating for hemorrhoids is dismissed.

The withdrawn claim of entitlement to an increased rating for hypesthesia, radiculopathy, left leg, is dismissed.

The withdrawn claim of entitlement to an increased rating for scars, left lower leg, is dismissed.

The withdrawn claim of entitlement to an increased rating for migraine is dismissed.

The withdrawn claim of entitlement to an increased rating for sinusitis is dismissed.

The withdrawn claim of entitlement to an increased rating for MDD is dismissed.

The withdrawn claim of entitlement to an increased rating for scar, left abdominal paramedian, is dismissed. 

The withdrawn claim of entitlement to a TDIU is dismissed.

The withdrawn claim of to service connection for sleep apnea is dismissed.


____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


